--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

PROPERTY OPTION AGREEMENT


THIS AGREEMENT is made and entered into as of the 26th day of August, 2013 and
supercedes in its entirety the agreement signed on the 19th day of July, 2013.


BETWEEN:
Desert Pacific Exploration, Inc., a Nevada S Corporation (“Optionor”) located at
1680 Greenfield Drive, Reno, Nevada 89509, U.S.A.



 
(herein called the “Optionor”)



OF THE FIRST PART




AND:
American Magna Corp., a company having a mailing address at 701 N. Green Valley
Parkway, Suite 200, Henderson, Nevada, 89074.



 
(herein called the “Optionee”)



 
OF THE SECOND PART



WHEREAS the Optionor has represented that it is the owner of certain unpatented
mining claims that comprise the real property collectively known as the Magnesia
Project (the “Property) described more specifically in Exhibit “A” attached
hereto;


AND WHEREAS the Optionor, subject to the Net Smelter Royalty reserved to the
Optionor, now wishes to grant to the Optionee the exclusive right and option to
acquire an undivided 100% right, title and interest in and to the Property on
the terms and conditions hereinafter set forth;


AND WHEREAS the Optionor is controlled by Naomi Duerr, the President of Desert
Pacific Exploration, Inc. and wife of Herb Duerr, the President and CEO of
American Magna Corp., the Optionee.


NOW THEREFORE THIS AGREEMENT WITNESSETH THAT in consideration of the premises,
the mutual covenants herein set forth and the sum of One Dollar ($1.00) of
lawful money of U.S. currency now paid by the Optionee to the Optionor (the
receipt whereof is hereby acknowledged), the Parties hereto do hereby mutually
covenant and agree as follows:



 
1

--------------------------------------------------------------------------------

 



1.
Definitions



 
The following words, phrases and expressions shall have the following meanings:



 
(a)
“After Acquired Properties” means any and all mineral interests staked, located,
granted or acquired by or on behalf of either of the parties hereto during the
term of this Agreement which are located, in whole or in part, within one mile
of any of the property claim boundary indentified in Exhibit A;



 
(b)
“Annual Option Payments” means those payments pertaining to the Option Payments
listed in Section 4b.



 
(c)
“Area of Interest” is defined as a one-mile boundary around the existing
Property.



 
(d)
“Exchange” means Any stock exchange or system on which the Optionee is listed;



 
(e)
“Expenditures” includes all direct expenses, but not including payments to the
Optionor pursuant to Section 4, hereof or incidental to Mineral Exploration. The
certificate of the Controller or other financial officer of the Optionee,
together with a statement of Expenditures in reasonable detail shall be prima
facie evidence of such Expenditures; the parties hereto agree that Annual Option
payments and Property Expenditures are separate payments as outlined in Section
4a and Section 4c;



 
(f)
“Facilities” means all mines and plants, including without limitation, all pits,
shafts, adits, haulageways, raises and other underground workings,and all
buildings, plants, facilities and other structures, fixtures and improvements,
and all other property, whether fixed or moveable, as the same may exist at any
time in, or on the Property and relating to the operator of the Property as a
mine or outside the Property if for theexclusive benefit of the Property only;



 
(g)
“Filing Fees” means all fees, payments and expenses necessary to keep the
mineral claims in good standing with federal, state and local government
entities as identified on Exhibit C;



 
(h)
“Force Majeure” means an event beyond the reasonable control of the Optionee
that prevents or delays it from conducting the activities contemplated by this
Agreement other than the making of payments referred to in Sections 4b, 4c and
4d herein. Such events shall include but not be limited to acts of God, war,
insurrection, action of governmental agencies reflecting an instability in
government procedures, or delay in permitting unacceptable to both the Optionor
and Optionee;


 
2

--------------------------------------------------------------------------------

 



 
(i)
“Mineral Exploration Program” includes;



(i) All work done specifically to benefit the Property and carried out under the
direction of the Optionee during the Option Period pursuant to an approved Work
Program.


(ii) The work shall include geophysical, geochemical and geological surveys,
studies and mapping, investigating, drilling, searching for, digging, sampling,
and all other work usually considered to be prospecting, exploration,
development, a feasibility study, as well as designing and planning, shaft
sinking, raising, cross-cutting and drifting for exploration purposes, and all
reclamation and restoration activities;


 
(j)
“Mineral Products” means the commercial end products derived fromoperating the
Property as a mine:



 
(k)
“Mining” means the commercial production of a mineral product and all other
commercial products mined from the property.



 
(l)
“Mining Operations” includes:



(i) every kind of work done on or with respect to the Property by or under the
direction of the Optionee during the Option Period relating to actual mining
operations; and


(ii) without limiting the generality of the foregoing, including all designing,
examining, equipping, improving, surveying, shaft sinking, raising,
cross-cutting and drifting, trucking, sampling, working and procuring minerals,
ores and metals, in surveying and bringing any mineral claims to lease or
patent, in doing all other work usually considered to be mining work, milling
concentration, beneficiation or ores and concentrates, as well as the separation
and extraction of Mineral Products and all reclamation, restoration and
permitting activities related to the above;


 
(m)
“Monetary” amounts are in US dollars



 
(n)
“Net Smelter Royalty” means that Net Smelter Royalty as defined inExhibit “E”
attached hereto (“NSR”);



 
(o)
“Option” means the option granted by the Optionor to the Optionee to acquire,
subject to the NSR reserved to the Optionor, an undivided 100% right, title and
interest in and to the Property the terms of which are more particularly set
forth
in Section 4;




 
3

--------------------------------------------------------------------------------

 



(p) “Option Period” means the period from the date hereof to the date atwhich
the Optionee has performed its obligations to acquire its 100% interest in the
Property as set out in Section 4 hereof, which ever shall be the lesser period;


(q) “Property” means the mineral claims and all surface, water and mineral
rights assigned to the unpatented claims described in Exhibit “A” and including
any additional lands added during the term of this agreement within the Area of
Interest;


(r)  “Property Expenditures” means all expenditures for the direct benefit of
the Property and the Area of Interest including geophysical, geochemical and
geological surveys, studies and mapping, investigating, drilling, searching for,
digging, sampling, travel to and from the property, and in doing all other work
usually considered to be prospecting, exploration, development, preliminary
economic studies, feasibility studies, scoping studies, designing and planning
of future mining activities, shaft sinking, raising, cross-cutting and drifting
for exploration purposes, and all reclamation, restoration and permitting
activities involved with the Property.


(q)  “Work Program” means a program of work conducted by the Optionor as
consultants or another consulting company may provide the services as defined by
the parameters below:


(i)   Optionee will have final say on all consultants, contractors, programs and
budgets during the earn-in period.
(iii) The work program  proposed to be undertaken and conducted on the Property,
including the period of time during which the work contemplated by the proposed
program is to be done and performed;
(iv) The estimated cost of work program including a proposed budget providing
estimated monthly cash requirements in advance and giving reasonable details.
(v)  If the Optionee elects to hire the Optionor to conduct the work program,
the program will be funded through monthly cash calls by Optionor to Optionee.
Such funds are to be deposited in a U.S. account,  prior to the start of work
each month and available to the contractors for withdrawal at appropriate times
to pay their time and expenses and invoices of any subcontractors and vendors as
received.



 
4

--------------------------------------------------------------------------------

 



2.
Headings



Any heading, caption or index hereto shall not be used in any way in construing
or interpreting any provision hereof.


3.
Singular, Plural



Whenever the singular or masculine or neuter is used in this Agreement, the same
shall be construed as meaning plural or feminine or body politic or corporate or
vice versa, as the context so requires.


4.
Option



The Optionor hereby grants to the Optionee the sole and exclusive right and
option (the “Option”) to earn a 100% interest in the Property exercisable as
follows:


(a)  
Stock Options

In addition to the payments described in the Agreement, for additional
consideration for the execution and delivery of this Agreement, the Optionee
hereby issues the Optionor 15,000,000 of its restricted common shares (the
“Shares”) under a binding Escrow Agreement attached as Exhibit F.  Restrictions
on the Shares will be for one (1) year from time of release from Escrow as
dictated by applicable securities rules.  As defined in the Escrow agreement,
the shares shall be released in three equal amounts on the second of January of
each consecutive year. Prior to each release of Shares from Escrow, Optionor
shall have the opportunity to accept or decline the receipt of shares, at their
discretion as described in the Escrow agreement.


(b)  
Annual Option Payments

The payments outlined below are to be made by the Optionee to the Optionor in
cash prior to the annual anniversary of August 26, 2013 (the "Execution Date")
of this agreement until such time as the Annual Option Payment schedule defined
below has been completed.  Option payments are not included in Project
Expenditures (Section 4d).



 
5

--------------------------------------------------------------------------------

 



1.  
Payment of $5,000 on the date of signing

2.  
Payment of $10,000 prior to August 26, 2014,  the first Anniversary from
Execution Date

3.  
Payment of $15,000 prior to August 26, 2015, the second Anniversary from
Execution Date

4.  
Payment of $20,000 prior to August 26, 2016, the third Anniversary from
Execution Date

5.  
Payment of $30,000 prior to August 26, 2017, the fourth Anniversary from
Execution Date

6.  
Payment of $40,000 prior to August 26, 2018, the fifth Anniversary from
Execution Date

7.  
Payment of $50,000 prior to August 26, 2019, the sixth Anniversary from
Execution Date

8.  
Payment of $50,000 prior to August 26, 2020, the seventh Anniversary from
Execution Date

9.  
Payment of $50,000 prior to August 26, 2021, the eighth Anniversary from
Execution Date

10.  
Payment of $50,000 prior to August 26, 2022, the ninth Anniversary from
Execution Date



For clarity, annual option payments cease when Optionee completes the above
Option payment schedule for a total of $320,000 in Option Payments..  The terms
of this Option agreement may be escalated by completing the total amounts in
advance of the dates given.  If the Annual Option Payment is in arrears, the
Optionee shall be deemed in default and must cure said default within 15 days or
promptly return the property. Exhibit B summarizes the Option Payments and Due
Dates.


(c)  Claim Filing Fees
The Optionee agrees to reimburse the Optionor $1,714.50, on the date of signing
for the 2012 Claim Filing Fees and reimburse $1,714.50 for the 2013 Claim Filing
Fees paid by Optionor to keep the Project current with federal and local
offices. The Optionee is further obligated to pay all Claim Filing Fees
associated with maintaining the project in good standing during the term of this
agreement and for one year thereafter, should the agreement be terminated at any
time by the Optionee through agreement or default.  The Optionor will make the
physical payment of the Claim Filing Fees.  Failure to pay the Claim Filing Fees
by July 1 of any year will constitute immediate default of this
Agreement.  Exhibit C summarizes the Claim Filing Fees and Due Dates.


(d)  Property Expenditures
The Optionee is to complete a total of $4.0 million in Property Expenditures
within 10 years of execution of the agreement to advance the property and meet
the terms of the Option Agreement, in accordance with the following schedule:

 
6

--------------------------------------------------------------------------------

 



1.  
Expenditure of $50,000 prior to August 26, 2014 the first Anniversary from the
Execution Date

2.  
Expenditure of $150,000 prior to August 26, 2015 the second Anniversary of the
Execution Date

3.  
Expenditure of $200,000 prior to August 26, 2016, the third Anniversary of the
Execution Date

4.  
Expenditure of $350,000 prior to August 26, 2017, the fourth Anniversary of the
Execution Date

5.  
Expenditure of $400,000 prior to August 26, 2018, the fifth Anniversary of the
Execution Date

6.  
Expenditure of $450,000 prior to August 26, 2019, the sixth Anniversary of the
Execution Date

7.  
Expenditure of $500,000 prior to August 26, 2020, the seventh Anniversary of the
Execution Date

8.  
Expenditure of $550,000 prior to August 26, 2021, the eighth Anniversary of the
Execution Date

9.  
Expenditure of $600,000 prior to August 26, 2022, the ninth Anniversary of the
Execution Date

10.  
Expenditure of $750,000 prior to August 26, 2023, the tenth Anniversary of the
Execution Date



The Optionor and Optionee understand and confirm that all Project Expenditures
incurred in a particular annual period, including any excess in the amount of
Expenditures required to be incurred to maintain the Option during such period,
shall be carried over and included in the aggregate amount of Expenditures for
any future years.


If the Project Expenditures are less than the required amount, the Optionee has
the option to pay the residual amount as cash to the Optionor prior to the
default date.  If the Annual Project Expenditure is in arrears, the Optionee
shall be deemed in default and must cure said default within 15 days or promptly
return the property. Exhibit D summarizes the Property Expenditures and
timeframes.



 
7

--------------------------------------------------------------------------------

 



5.
Exercise of Option



Following distribution of stock options to Optionor, , payment of $320,000 to
the Optionor as Annual Option Payments, payment of all claim filing fees, and
completion of $4.0 million in Project Expenditures per Sections 4a, 4b, 4c, and
4d, the Optionee shall be deemed to have exercised the Option (the “Exercise
Date”) and shall be entitled to an undivided 100% right, title and interest in
and to the Property with the full right and authority to equip the Property for
production and operate the Property as a mine, subject only to the rights of the
Optionor to receive 3% NSR royalty as defined in Section 6a and Advance Royalty
Payments as defined in Section 6d.  The doing of any act or the incurrence of
any cash payments by the Optionee shall not obligate the Optionee to do any
further acts or make any further payments with the exception of fees and
expenses to keep said property in good standing as per Section 10aand 10b(iii).


6.
Royalties



a)  
NSR Royalty

Optionee agrees to pay Optionor a quarterly production royalty on the ores,
minerals,  metals and other products of every kind produced from the Property
which are the subject of this Agreement ("Minerals").  The production royalty is
based upon a percentage, described in Section 5, of the Net Smelter Returns, as
such term is further defined in Schedule E attached to this document below.  For
purposes thereof, the percentage to apply to the Royalty derived from Minerals
shall be 3.0% unless and until Section 6c is exercised.


b)  
NSR Royalty Payment Schedule

 
Quarterly Royalty payments shall be provisional and subject to adjustment within
45 days following the end of Optionee's accounting year.  If no written
objection is made by Optionor to the correctness  of any such payment or its
accompanying statement within two years from the date of  such  payment,
such  statement  shall  be conclusively  deemed  to  be correct and such
Royalty  payment  sufficient  and  complete,  with the exception that a
government entity or unrelated third party causes the Optionee to make
additional adjustments in future years Thus allowing a review by Optionor.
 
c)  
NSR Royalty Buydown

The Optionee shall have a one time right exercisable for any time up to 90 days
following a publicly disclosed preliminary economic assessment (PEA),
Preliminary Feasibility Study, or equivalent document citing an economic
evaluation of in-ground resources, to buy up to one-half (50%) of the Optionor’s
NSR interest for $3,000,000.  For clarity, this right offers 1.5% of the 3% NSR
owned by the Optionor for a total of $3,000,000 within 90 days of performing and
publicly acknowledging an economic study of the property.



 
8

--------------------------------------------------------------------------------

 



d)  
Advance Royalty

Upon the completion of the work commitments and option payments and Exercise of
Option by the Optionee, the Optionor is to receive an advance royalty payment of
$20,000 per year, to be paid in cash. Payment is to be paid within 30 days of
completing the terms of the option and any subsequent annual anniversary within
the following guidelines:


(i)  
The advance royalty is to be capped at $500,000 in total and shall be deducted
from any future royalty obligations defined in Section 6b.

(ii)  
The advance royalty will cease on Commencement of payment by Optionee of an NSR
Royalty to Optionor for a period of three consecutive years of production.

(iii)  
The advance royalty will not recommence at any future date once a minimum of 3
consecutive years of Mining or 25 years without Mining.



7.           Transfer of Title


a)  
Optionor Obligations

Upon Optionee’s completion of all requirements to earn a 100 percent interest in
the Property as defined in Section 5, the Optionor will take all necessary steps
to deliver or cause to be delivered in a timely manner to the Optionee’s
solicitors a duly executed transfer of Property in favor of the Optionee (the
“Optionee Transfer”) while retaining a 3% NSR subject to Section 6.


b)  
Optionee Obligations

The Optionee shall be required to record the Optionee Transfer with the
appropriate government offices to effect transfer of legal title of the Property
into its own name upon the full and complete exercise of the Option by the
Optionee. The Optionee and Optionor shall be entitled to record notice of the
Transfer and NSR interest. The Optionor’s surviving rights shall be protected
by;


(i)  Any transfer of interest by Optionee to an affiliate, assignee successor or
other third party interest must agree to and sign an acceptance letter of all
terms and conditions within this agreement which will then be transmitted to the
Optionor.


(ii)  Optionee shall provide the Optionor with proof of payment at least 60 days
prior to the due date of all county, state and federal claim filing fees and
taxes to maintain the Property in good standing at the Optionee’s cost



 
9

--------------------------------------------------------------------------------

 



(iii) In lieu of Section 7b(ii), the Optionee shall offer the Optionor any
portion of the Property deemed unsuitable to the Optionee before July 1 of any
year.  In the event the Optionor accepts the offered property, the Optionee
shall provide a quit claim to the subject portions of the property, pay all
federal, state and local filing fees and/or taxes for the proffered claims for
one year in advance, provide all physical and digital data, and indemnify and
hold harmless the Optionor from any liabilities be it environmental, lien,
mortgage, or other liability caused or found or known about during the tenure of
the Optionee.  The Optionor shall have 30 days from the time of actual
notification to accept the subject Property.


8.           Mineral Exploration during Option


During the Option Period, the Optionor may provide its management, permitting
and mineral exploration expertise on the Property, as an arms length, commercial
transaction.  This expertise will be on a consultation basis for and on behalf
of the Optionee, at the election of the Optionee.  However, the Optionee has the
exclusive right to determine what Expenditures and Mineral Exploration programs
will be performed, when they will be performed, and by whom.  If the Optionee
elects to use the mineral expertise and consulting services of the Optionor,
then the Optionor and the Optionee shall first agree on the services to be
provided and the payment thereof, and shall invoice for time for consulting
services and related travel expenses as agreedfrom time to time and the prompt
payment of such invoices when due shall constitute a portion of Property
Expenditures by the Optionee as contemplated under Section 4c hereof.  Failure
to reimburse such invoices within 30 days of receipt by Optionee shall
constitute a default of this agreement and any ongoing consulting shall be
halted until sufficient funds are made available to reimburse past invoices.


During the term of this Agreement, the Optionee, its servants, agents and
workmen and any persons duly authorized by the Optionee, shall have the right of
access to and from and to enter upon and take possession of and prospect,
explore and develop the Property in such manner as the Optionee in its sole
discretion may deem advisable and shall have the right to remove and ship
therefrom ores, minerals, metals, or other products recovered in any manner
therefrom.


During this Option period no Mining Operations shall be conducted other than
pursuant to the terms of this Agreement until the terms of the Option Agreement
have been satisfied including transfer of title.



 
10

--------------------------------------------------------------------------------

 



9.            Assignment


During the Option Term, both parties shall have the right to sell, transfer, or
assign, its interest in this Agreement or its right or interest in the Property,
subject to Section 14 (Confidentiality). It will be a condition of any
assignment under this Agreement that such assignee shall agree in writing to be
bound by the terms of this Agreement applicable to the assignor.


10.           Termination


This Agreement shall forthwith terminate in circumstances where:


(a)           The Optionee may terminate this agreement with one month’s written
notice to the Optionor, provided that all Claim Filing Fees and taxes are paid
for the upcoming year, and any outstanding invoices are paid and current.


(b)           The Optionee fails to comply with any of its obligations as
described within this agreement, subject to Force Majeure, and within 30 days of
receipt by the Optionee of written notice from the Optionor of such default, the
Optionee has not:


(i)  
cured such default, or commenced proceedings to cure such default and prosecuted
same to completion without delay; or



(ii)  
given the Optionor notice that it denies that such default has occurred.  In the
event that the Optionee gives notice that it denies that a default has occurred,
the Optionee shall not be deemed to be in default until the matter shall have
been determined finally through such means of dispute resolution as such matter
has been subjected to by either party.



(c)   Failure to pay the Claim Filing Fees and taxes by July 1 or the Option
Payments in accordance with Section 4b shall constitute immediate default, not
curable as outlined in Section 10b(i) or Section 10b(ii).


(d)           Upon the termination of this Agreement under this Section 10, the
Optionee shall cease to be liable to the Optionor in debt, other than ongoing
environmental liabilities defined by regulatory agencies and any additional
liabilities referred to in Sections 4c,  and 13.


(e)           Upon termination of this Agreement under this Section 10, the
Optionee shall return the Property, including all property within the designated
boundary of the area of interest, to the Optionor. The Optionee shall vacate the
Property within a reasonable time after such termination and relinquishment, but
shall have the right of access to the Property for a period of six months
thereafter for the purpose of removing its chattels, machinery, equipment and
fixtures.

 
11

--------------------------------------------------------------------------------

 



11.           Representations, Options and Covenants of the Optionor


The Optionor represents, options and covenants to and with the Optionee as
follows:


(a)  
The Optionor is a company duly organized, validly existing and in good standing
under the laws of Nevada;



(b)  
The Optionor has full power and authority to carry on its business and to enter
into this Agreement and any agreement or instrument referred to or contemplated
by this Agreement;



(c)  
Neither the execution and delivery of this Agreement, nor any of the agreements
referred to herein or contemplated hereby, nor the consummation of the
transactions hereby contemplated hereby, nor the consummation of the
transactions hereby contemplated conflict with, result in the breach of or
accelerate the performance required by, any agreement to which it is a party;



(d)  
The execution and delivery of this Agreement and the agreements contemplated
hereby will not violate or result in the breach of the laws of any jurisdiction
applicable or pertaining thereto or of its constating documents;



(e)  
The Agreement constitutes a legal, valid and binding obligation of the Optionor;



(f)  
The Property is is in good standing under the laws of the jurisdiction in which
it is located, and is free and clear of all liens, charges and encumbrances;



(g)  
The Optionor is the sole recorded and beneficial owner of the Property and has
the exclusive right to enter into this Agreement and all necessary authority to
transfer its interest in the Property in accordance with the terms of this
Agreement;



(h)  
No Person, firm or corporation has any proprietary or possessory interest in the
Property other than the Optionor, and no person, firm or corporation is entitled
to any royalty or other payment in the nature of rent or royalty on any
minerals, ores, metals or concentrates or any other such products removed from
the Property other than the government of the state of Nevada pursuant to
statute; notwithstanding any Federal, State or County royalties or net proceeds
tax derived from mining operations.



(i)  
Upon request by the Optionee, and at the sole cost of the Optionee, the Optionor
shall deliver or cause to be delivered to the Optionee copies of all available
maps and other documents and data in its possession respecting the Property.
Nothing will be withheld, hidden, or kept from the Optionee during the term of
this agreement; and


 
12

--------------------------------------------------------------------------------

 



(j)  
Subject to performance by the Optionee of its obligations under Section 4,
during the Option Period, the Optionor will keep the Property in good standing,
free and clear of all liens, charges and encumbrances, will carry out all Mining
Operations on the Property in a miner-like fashion, and if the Optionee elects
to use the mining expertise and consulting services of the Optionor, will obtain
all necessary licenses and permits with State and Federal authorities.



12.           Representations, Options and Covenants of the Optionee


The Optionee represents, options and covenants to and with the Optionor that:


(a)  
The Optionee is a company duly organized validly existing and in good standing
under the laws of  Nevada;



(b)  
The Optionee has full power and authority to carry on its business and to enter
into this Agreement and any agreement or instrument referred to or contemplated
by this Agreement;



(c)  
Neither the execution and delivery of this Agreement, nor any of the agreements
referred to herein or contemplated hereby, nor the consummation of the
transactions hereby contemplated conflict with, result in the breach of or
accelerate the performance required by, any agreement to which it is a party;



(d)  
The execution and delivery of this Agreement and the agreements contemplated
hereby will not violate or result in the breach of the laws of any jurisdiction
applicable or pertaining thereto or of its constituent documents;



(e)  
This Agreement constitutes a legal, valid and binding obligation of the
Optionee; and

(f)  
The Shares are duly authorized, fully paid and non-assessable.



13.           Indemnity and Survival of Representation


The representation and options herein before set out are conditions on which the
parties have relied in entering into this Agreement and shall survive the
acquisition of any interest in the Property by the Optionee and each of the
parties will indemnify and save the other harmless from all loss, damage, costs,
actions and suits arising out of or in connection with any breach of any
representation, option, covenant, agreement or condition made by them and
contained in this Agreement.


The Optionee agrees to indemnify and save harmless the Optionor from any
liability to which it may be subject arising from any Mineral Exploration or
Mining Operations carried out by the Optionee or at its direction on the
Property.



 
13

--------------------------------------------------------------------------------

 



The Optionee agrees to the property in “As Is” condition and any liability
arising from any and every kind of work done on or with respect to the Property
prior to the signing of this Agreement (the “Prior Operations”). Without
limiting the generality of the foregoing, Prior Operations includes all work
capable of receiving assessment credits pursuant to the Mines and Minerals Act
of Nevada and the work of assessment, geophysical, geochemical and geological
surveys, studies and mapping, investigating, drilling, designing, examining
equipping, improving, surveying, shaft sinking, raising, cross-cutting and
drifting, searching for, digging, trucking, sampling, working and procuring
minerals, ores and metals, in surveying and bringing any mineral claims to lease
or patent, in doing all other work usually considered to be prospecting,
exploration, development, a feasibility study, mining work, milling,
concentration, beneficiation of ores and concentrates, as well as the separation
and extraction of Mineral Products and all reclamation and restoration
activities.


14.           Confidentiality


The parties hereto agree to hold in confidence all information obtained in
confidence in respect of the Property or otherwise in connection with this
Agreement other than in circumstances where a party has an obligation to
disclose such information in accordance with applicable securities legislation,
in which case such disclosure shall only be made after consultation with the
other party.  Disclosure of any information by the Optionor or Optionee shall in
no way impact either party’s rights including, but not restricted to Areas of
Interest,  and valuation of asset.


15.           Notice


All notices, consents, demands and requests (in this Section 15 called the
“Communication”) required or permitted to be given under this Agreement shall be
in writing and may be delivered personally, sent by telegram, by telex or
telecopier or other electronic means, or may be forwarded by first class prepaid
registered mail to the parties at their addresses first above written. Any
Communication delivered personally or sent by telegram, telex or telecopier or
other electronic means including email shall be deemed to have been given once a
return receipt has been received. Any Communication mailed as aforesaid shall be
deemed to have been given and received once a return receipt has been received;
provided, however, that if there shall be a mail strike, slowdown or other labor
dispute which might effect delivery of the Communication by mail, then the
Communication shall be effective only if actually delivered.



 
14

--------------------------------------------------------------------------------

 



For purposes of this agreement and as a definition of address;


Optionor
1680 Greenfield Drive, Reno, Nevada, 89509
Email shall be defined as despac@sbcglobal.net
Fax number is 775-825-8216.


Optionee
701 N. Green Valley Parkway, Suite 200, Henderson, NV, 89074.
Email shall be defined as info@americanmagna.com.
Fax number is 775-883-2384.


Notice will be provided to each party should their respective physical or email
address change, or their fax number change.


16.           Further Assurances


Each of the parties to this Agreement shall from time to time and at all times
do all such further acts and execute and deliver all further deeds and documents
as shall be reasonably required in order to fully perform and carry out the
terms of this Agreement


17.           Entire Agreement


The parties hereto acknowledge that they have expressed herein the entire
understanding and obligation of this Agreement and it is expressly understood
and agreed that no implied covenant, condition, term or reservation, shall be
read into this Agreement relating to or concerning any matter or operation
provided for herein


18.           Proper Law and Arbitration


This Agreement will be governed by and construed in accordance with the laws of
the State of Nevada and the laws of the United States of America. The parties
hereto hereby irrevocably attorn to the jurisdiction of the Courts of Nevada.
All disputes arising out of or in connection with this Agreement, or in respect
of any defined legal relationship associated therewith or derived therefrom,
shall be referred to and finally resolved by a sole arbitrator by arbitration
under the rules of the Nevada Arbitration Act.

 
15

--------------------------------------------------------------------------------

 

19.           Enurement


This Agreement will enure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns.


20.           After Acquired Properties


 
(a)
The parties covenant and agree, each with the other, that any and all After
Acquired Properties within the Area of Interest shall be subject to the terms
and conditions of this Agreement and shall be added to and deemed, for the
purposes hereof, to be included in the Property. Any costs incurred by the
Optionor in staking, locating, recording or otherwise acquiring any “After
Acquired Properties” will be deemed to be part of the Mineral Exploration
requirements for which the Optionor will be entitled to reimbursements as part
of the Expenditures payable by the Optionee hereunder.



 
(b)
Any additional claims agreed and accepted by the Optionee to be staked by the
Optionor within the Area of Interest will become part of Property.   The
Optionee will reimburse the Optionor for the costs of staking the additional
claims.  Any claims not accepted by the Optionee shall be considered to be owned
by the Optionor and no longer part of the Area of interest or a part of this
agreement.



22.           Reversionary Rights


The Optionor enjoys reversionary rights upon the Property and the area of
interest during the life of this agreement, and any portion of the Property
deemed unsuitable to the Optionee shall be offered to the Optionor before July 1
of any year.  In the event the Optionor accepts the offered property, the
Optionee shall provide a quit claim to the subject portions of the property and
indemnify and hold harmless the Optionor from any liabilities be it
environmental, lien, mortgage, or other liability caused or found during the
tenure of the Optionee.



 
16

--------------------------------------------------------------------------------

 



23.           Default


Notwithstanding anything in this Agreement to the contrary if any party (a
“Defaulting Party”) is in default of any requirement herein set forth the party
affected by such default shall give written notice to the Defaulting Party
specifying the default and the Defaulting Party shall not lose any rights under
this Agreement, unless thirty (30) days after the giving of notice of default by
the affected party the Defaulting Party has failed to take reasonable steps to
cure the default by the appropriate performance and if the Defaulting Party
fails within such period to take reasonable steps to cure any such default, the
affected party shall be entitled to seek any remedy it may have on account of
such default including, without limiting, termination of this Agreement. For
clarity, any failure of the Optionee to pay the annual Claim Filing Fees by July
1 of any year or to pay the Option Payment by the agreement execution date of
each year shall constitute immediate, non-curable default of this agreement.


24.           Payment


All references to monies herein shall be in US funds unless otherwise specified.
The Optionee shall make payments for the Expenditures incurred by the Optionor
no later than 30 days after the receipt of invoices delivered by the Optionor to
do any acts or make any payments hereunder, and any act or payment or payments
as shall be made hereunder shall not be construed as obligating the Optionee to
do any further act or make any further payment or payments.


25.           Supersedes Previous Agreements


This Agreement supersedes and replaces all previous oral or written agreements,
memoranda, correspondence or other communications between the parties hereto
relating to the subject matter hereof, including without limitation the Property
Option Agreement dated as of July 19, 2013.



 
17

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF the Parties hereto have duly executed this Agreement
effective as of the 26th day August, 2013


DESERT PACIFIC EXPLORATION, INC.






Per:___/s/________________________
Naomi Duerr, President




AMERICAN MAGNA CORP.






Per:___/s/________________________
Herb Duerr, President








Per:____/s/_______________________
Bobby Nijjar, Secretary & Director









 
18

--------------------------------------------------------------------------------

 



EXHIBIT “A”


Claims to be Optioned






CHURCHILL COUNTY, NEVADA


Claim
Name                                Owner                      Book/Page                      NMC
#


Bell Flat 1                        Herb
Duerr*                                262478                      631962
Bell Flat 3                        Herb
Duerr*                                262480                      631964
Bell Flat 2                        Desert Pacific         
    Ex           374027                      906974
Bell Flat 4                        Desert
Pacific              Ex           374028                      906975
Bell Flat 5                        Desert
Pacific              Ex           374029                      906976
Bell Flat 9                        Desert
Pacific              Ex           374033                      906980
Bell Flat 10                      Desert Pacific           
  Ex           374034                      906981
Bell Flat 11                      Desert Pacific        
     Ex           374035                      906982
Bell Flat 20                      Desert Pacific         
    Ex           374038                      906985
Bell Flat 21                      Desert
Pacific              Ex           374039                      906986
Bell Flat 23                      Desert
Pacific              Ex           374041                      906988


* Note:  Herb Duerr has quit claimed Bell Flat 1 and Bell Flat 3 to Desert
Pacific Exploration, Inc.  This quit claim is currently held by Desert Pacific
Exploration, Inc. and will be filed in the future with the BLM and County.



 
19

--------------------------------------------------------------------------------

 





EXHIBIT “B”


Option Schedule


Amount Due to Optionor by August 26 of Each Year


Date Due
Option Payment Amount
At signing -
August 2013
$5,000
August 2014
$10,000
August 2015
$15,000
August 2016
$20,000
August 2017
$30,000
August 2018
$40,000
August 2019
$50,000
August 2020
$50,000
August 2021
$50,000
August 2022
$50,000
August 2023 and forward
$0
Total Option Payments
$320,000




 
20

--------------------------------------------------------------------------------

 

EXHIBIT “C”


Claim Filing Fees
 Amounts Due to Optionor by July 1 of each year


Organization
Period
Purpose
 
# of Claims
Fee per Claim*
Total
Date Due
to Optionor each year
BLM
 
Annual
Claim Fee
11
$140
$1,540.00
 
Churchill County
 
Annual
Claim Fee
11
$10.50
$115.50
 
Churchill County
 
Annual Recording Fee
1
$4.00
$4.00
 
Optionor
Annual
Administrative Fee**
11
$5
$55.00
 
Total Due each year
Estimated Cost***
   
$1,714.50
July 1



*    Note that annual fees may increase over time, provided that Optionee shall
be informed prior to any increase
** Administrative fee includes document preparation, copying, scanning and
mailing
*** Cost of filing is dependent on number of claims and potential increases by
regulatory agencies



 
21

--------------------------------------------------------------------------------

 

EXHIBIT D


Project Expenditures to be completed by August 31 of Each Year


Due Date
Project Expenditures
August 31, 2014
$50,000
August 31, 2015
$150,000
August 31, 2016
$200,000
August 31, 2017
$350,000
August 31, 2018
$400,000
August 31, 2019
$450,000
August 31, 2020
$500,000
August 31, 2021
$550,000
August 31, 2022
$600,000
August 31, 2023
$750,000
Total
$4,000,000




 
22

--------------------------------------------------------------------------------

 

EXHIBIT “E”


Net Smelter Return and Royalty


“Net Smelter Return” shall mean the aggregate proceeds received by the Optionee
from time to time from any smelter or other purchaser from the sale of any ores,
concentrates, metals or any other material of commercial value produced by and
from the Property after deducting from such proceeds the following charges only
to the extent that they are not deducted by the smelter or other purchaser in
computing the proceeds:


(i)  
smelting and refining costs, treatment charges, and penalties, including but not
limited to metal losses and penalties for impurities; provided, however, that
all processing and recovery costs incurred by Buyer beyond the point at which
the metal being treated is in solution shall be considered  as treatment
charges;  further provided, however, that such processing and recovery costs
shall not include the cost of mining, crushing, dump  preparation, distribution
of leach solutions, or other mining and preparation costs up to the point at
which the metal goes into solution;



(ii)  
insurance and security costs a nd charges;



 
(iii)  
costs of and charges for transportation of mineral product from the mine or
plant producing the concentrates or other saleable products to a smelter or
other place of treatment, from the smelter or other place of treatment to the
refinery, and from the refinery to the place of sale; and

 


(iv) representation,  assaying,  umpire  costs and  fees,  and  marketing  costs
 and commissions;


 
The Optionee shall reserve and pay to the Optionor an NSR equal to three (3%)
percent

 
of Net Smelter Return.




 
23

--------------------------------------------------------------------------------

 



Payment of NSR payable to the Optionor hereunder shall be made quarterly in USD
dollars within thirty (30) days after the end of each calendar quarter during
which the Optionee receives Net Smelter Returns. Within sixty (60) days after
the end of each fiscal year of Optionee the NSR for such year shall be audited
by the Optionee and any adjustments in the payments of NSR to the Optionor shall
be made forthwith after completion of the audit.  The Optionor shall be provided
with complete records of all calculations and data used in the auditing process
and a complete report of said audit.  Optionor shall have the right to dispute
the audit once detailed information is provided.  All payments of NSR to the
Optionor for a calendar year shall be deemed final and in full satisfaction of
all obligations of the Optionee in respect thereof if such payments or the
calculations thereof are not disputed by the Optionor of the same audited
statement. If such payments or the calculations thereof are restated at a later
date by the Optionee of the same audited statement, then Optionor has the right
to dispute the previous amount paid.  The Optionee shall maintain accurate
records relevant to the determination of the NSR and the Optionor or its
authorized agent shall be permitted the right to examine such records and will
not be unreasonably withheld and provided in a timely manner upon written
request.


 
All Net Smelter Royalties may be made, at Optionor’s option, in term or by check
and may be mailed  (if  a check)  or  delivered  to Optionor  at  the
address  specified  in  Section  15 of the attached agreement, below.  Delivery
thereof shall be deemed completed upon receipt of such delivery by Optionor.

 
24

--------------------------------------------------------------------------------

 

EXHIBIT “F”


Escrow Agreement
 
 
 
 
 
 
 
25


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------